Case 3:21-cr-00040-BJD-JBT Document1 Filed 05/12/21 Page 1 of 3 PagelD 1

Fired
UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION fll T2206 00

UNITED STATES OF AMERICA

v. CASE NO. 3:21-cr-40-BOUO7BT
18 U.S.C. §§ 751(a) and 4082
KEVIN ALLEN ROSE

INDICTMENT

The Grand Jury charges:
COUNT ONE
On or about April 21, 2021, in the Middle District of Florida, and elsewhere,
the defendant,

KEVIN ALLEN ROSE,

did knowingly and willfully escape from custody in Keeton Corrections, Inc.
Jacksonville Residential Reentry Center, an institutional facility in which he was
lawfully confined at the direction of the Attorney General by virtue of a judgment
and commitment of the United States District Court for the Middle District of
Florida upon conviction for the commission of possession of a firearm by a convicted.

felon, in violation of 18 U.S.C. § 922(g)(1).
Case 3:21-cr-00040-BJD-JBT Document1 Filed 05/12/21 Page 2 of 3 PagelD 2

All in violation of 18 U.S.C. §§ 751(a) and 4082.
A TRUE BILL,

Foreperson

KARIN HOPPMANN

Acting United States Attorney
By: EF,

Michael J. Ceolican
Assistant United States Attorney

 

 

Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:21-cr-00040-BJD-JBT Document1 Filed 05/12/21 Page 3 of 3 PagelD 3

FORM OBD-34
5/4/21 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

KEVIN ALLEN ROSE

 

INDICTMENT

Violations: Ct.1: 18 U.S.C. §§ 751(a) and 4082

 

A true bill,

At hea Ae

Foreperson

 

Filed in open court this [2m day

of May, 2021.

AnoceS Peroflt

Clerk

 

 

Bail $

 

 

GPO 863 525
